Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 12, and 18 are independent.

Specification
The abstract of the disclosure is objected to because the last sentence recites "the TAO algorithm" without clarifying what the abbreviation "TAO" stands for.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-11 are directed to a method, claims 12-17 are directed to a method, and claim 18 is directed toward a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claim 1
for each node i of the decision tree: 
if the node is a leaf, assigning a label to the leaf based at least in part on a majority label of training points that reach the leaf (The steps for assigning labels appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), and if the node is a decision node, updating parameters of the node's decision function based on solution of a reduced problem: (The steps for updating parameters for a decision function appears to be directed toward updating a mathematical formula and is understood to be a recitation of math.)
            
                
                    
                        E
                    
                    
                        i
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            n
                            ϵ
                            c
                            a
                            r
                            e
                             
                            s
                            e
                            t
                        
                    
                    
                        L
                        (
                        
                            
                                
                                    
                                        y
                                    
                                    -
                                
                            
                            
                                n
                            
                        
                        ,
                         
                        
                            
                                f
                            
                            
                                i
                            
                        
                        (
                        
                            
                                x
                            
                            
                                n
                            
                        
                        ;
                         
                        
                            
                                θ
                            
                            
                                i
                            
                        
                        )
                        )
                    
                
            
        
Where             
                
                    
                        f
                    
                    
                        i
                    
                
                (
                ∙
                ;
                 
                
                    
                        θ
                    
                    
                        i
                    
                
                )
            
         is the decision function of the node i,             
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        n
                    
                
                ε
                 
                (
                l
                e
                f
                t
                ,
                 
                r
                i
                g
                h
                t
                )
            
         is a child that leads to the correct classification for             
                
                    
                        x
                    
                    
                        n
                    
                
            
         under i’s current subtree, and L is the 0/1 loss (This limitation is describing a mathematical formula and is understood to be a recitation of math.);
iterating over all nodes of the decision tree until the parameters change less than a set tolerance or a number of iterations reaches a set limit (This limitation is describing performing calculations iteratively until a threshold is met and is understood to be a recitation of math.); 
where, for each iteration, a set of nodes at the same depth level are processed (This step for processing nodes based on depth level appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);
pruning a resulting tree to remove dead branches and pure subtrees (This step for pruning a tree appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);
and using the resulting tree on a client system to classify input from target data (Other than the recitations of generic computer equipment (“client system”), using the resulting tree to classify appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 
inputting an initial decision tree having a binary split at each node (This step for inputting is understood to be extra-solution activity); 
inputting an initial data training set (This step for inputting is understood to be extra-solution activity); 
and using the resulting tree on a client system to classify input from target data (Using a resulting tree on a client system is understood as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1
inputting an initial decision tree having a binary split at each node (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
inputting an initial data training set (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
and using the resulting tree on a client system to classify input from target data (The “client system” is understood to be generic computer equipment. See MPEP 2106.05(f).).

Step 2A, Prong 1

Regarding Claims 12
for each node i of the tree: 
if the node is a leaf, assigning a label to the leaf based at least in part on a majority label of training points that reach the leaf (The steps for assigning labels appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and  Page 22Docket No.: 15330.06Customer No.: 112918 
if the node is a decision node, updating parameters of the node's decision function based on solution of a reduced problem (The steps for updating parameters for a decision function appears to be directed toward updating a mathematical formula and is understood to be a recitation of math.):
            
                
                    
                        E
                    
                    
                        i
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            n
                            ϵ
                            c
                            a
                            r
                            e
                             
                            s
                            e
                            t
                        
                    
                    
                        L
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            -
                                        
                                    
                                    
                                        n
                                    
                                
                                ,
                                 
                                
                                    
                                        f
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                n
                                            
                                        
                                        ;
                                         
                                        
                                            
                                                θ
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                        
                        +
                         
                        λ
                        
                            
                                
                                    
                                        
                                            
                                                w
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                            
                                1
                            
                        
                    
                
            
        
Where             
                
                    
                        f
                    
                    
                        i
                    
                
                (
                ∙
                ;
                 
                
                    
                        θ
                    
                    
                        i
                    
                
                )
            
         is the decision function of the node i,             
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        n
                    
                
                ε
                 
                (
                l
                e
                f
                t
                ,
                 
                r
                i
                g
                h
                t
                )
            
         is a child that leads to the correct classification for             
                
                    
                        x
                    
                    
                        n
                    
                
            
         under i’s current subtree, and L is the 0/1 loss, and where wi us a weight vector and λ is a user set hyperparameter with value ≥ 0 (This limitation is describing a mathematical formula and is understood to be a recitation of math.);
iterating over all nodes of the tree until the parameters change less than a set tolerance or a number of iterations reaches a set limit (This limitation is describing performing calculations iteratively until a threshold is met and is understood to be a recitation of math.); 
where, for each iteration, all nodes at a same depth level are processed in parallel (This step for processing nodes based on depth level appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); pruning a resulting tree to remove dead branches and pure subtrees (This step for pruning a tree appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and using the resulting tree on a client system to classify input from target data (Other than the recitations of generic computer equipment (“client system”), using the resulting tree to classify appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Step 2A, Prong 2

Regarding Claims 12
inputting an initial decision tree having a binary split at each node (This step for inputting is understood to be extra-solution activity); 
inputting an initial data training set (This step for inputting is understood to be extra-solution activity); 
using the resulting tree on a client system to classify input from target data (Using a resulting tree on a client system is understood as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea).

Step 2B

Regarding Claims 12
inputting an initial decision tree having a binary split at each node (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
inputting an initial data training set (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
using the resulting tree on a client system to classify input from target data (The “client system” is understood to be generic computer equipment. See MPEP 2106.05(f).).

Step 2A, Prong 1

Regarding Claim 18
for each node i of the tree: 
if the node is a leaf, assigning a label to the leaf based at least in part on a majority label of training points that reach the leaf (The steps for assigning labels appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.), and 
if the node is a decision node, updating parameters of the node's decision function based on solution of a reduced problem (The steps for updating parameters for a decision function appears to be directed toward updating a mathematical formula and is understood to be a recitation of math.):
            
                
                    
                        E
                    
                    
                        i
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            n
                            ϵ
                            c
                            a
                            r
                            e
                             
                            s
                            e
                            t
                        
                    
                    
                        L
                        
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            -
                                        
                                    
                                    
                                        n
                                    
                                
                                ,
                                 
                                
                                    
                                        f
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                n
                                            
                                        
                                        ;
                                         
                                        
                                            
                                                θ
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                        
                        +
                         
                        λ
                        
                            
                                
                                    
                                        
                                            
                                                w
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                            
                                1
                            
                        
                    
                
            
        
Where             
                
                    
                        f
                    
                    
                        i
                    
                
                (
                ∙
                ;
                 
                
                    
                        θ
                    
                    
                        i
                    
                
                )
            
         is the decision function of the node i,             
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        n
                    
                
                ε
                 
                (
                l
                e
                f
                t
                ,
                 
                r
                i
                g
                h
                t
                )
            
         is a child that leads to the correct classification for             
                
                    
                        x
                    
                    
                        n
                    
                
            
         under i’s current subtree, and L is the 0/1 loss, and where wi us a weight vector and λ is a user set hyperparameter with value ≥ 0, set at an initial value (This limitation is describing a mathematical formula and is understood to be a recitation of math.);
iterating over all nodes of the tree until the parameters change less than a set tolerance or a number of iterations reaches a set limit (This limitation is describing performing calculations iteratively until a threshold is met and is understood to be a recitation of math.); 
where, for each iteration, all nodes at the same depth level are processed in parallel (This step for processing nodes based on depth level appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
pruning a resulting tree to remove dead branches and pure subtrees (This step for pruning a tree appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
repeating the above steps of the computer-implemented method, where the initial binary decision tree input is a previous tree and each repeat has a user-chosen value of λ larger than a previous λ value to produce new resulting trees (This step for repeating steps with user chosen vales appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
choosing a best tree from the new resulting trees based on the accuracy and sparsity of each of the new resulting trees (This step for choosing a best tree appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
using the best tree on a client system to make predictions from target data (Other than the recitations of generic computer equipment (“client system”), using the resulting tree to classify appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.). 

Step 2A, Prong 2

Regarding Claims 18
inputting an initial binary decision tree having oblique nodes (This step for inputting is understood to be extra-solution activity); 
inputting an initial data training set (This step for inputting is understood to be extra-solution activity); 
using the best tree on a client system to make predictions from target data (Using a resulting tree on a client system is understood as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea).

Step 2B

Regarding Claims 18
inputting an initial binary decision tree having oblique nodes (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
inputting an initial data training set (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
using the best tree on a client system to make predictions from target data (The “client system” is understood to be generic computer equipment. See MPEP 2106.05(f).).

Step 2A, Prong 1

Regarding Claims 2 and 13
where pruning the resulting tree occurs only after a last iteration when the parameters change less than a set tolerance or a number of iterations reaches a set limit (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 3, 15, and 19
where each iteration is performed in reverse breadth-first search (BFS) order (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).


Regarding Claim 5
where the initial decision tree is an oblique tree and a penalty λIIwiII is added to the reduced problem for every decision node processed in the tree. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claim 6 and 17
where the parameters of the node's decision function are updated only if the objective function decreases. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claim 8
where iterating over all nodes of the tree continues until the parameters change less than a set tolerance. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claim 9
where iterating over all nodes of the tree continues until a number of iterations reaches a set limit. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Step 2A, Prong 2

Regarding Claim 4
where the set of nodes at the same depth level are processed in parallel. (The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).)

Regarding Claim 7
where the initial decision tree is an axis-aligned tree. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 10
where the initial decision tree is not complete. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 11, 16, and 20
where the initial decision tree has random parameter values in the nodes. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 14
where the initial decision tree is an oblique tree. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Step 2B

Regarding Claim 4
where the set of nodes at the same depth level are processed in parallel. (The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).)

Regarding Claim 7
where the initial decision tree is an axis-aligned tree. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 10
where the initial decision tree is not complete. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 11, 16, and 20
where the initial decision tree has random parameter values in the nodes. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 14
where the initial decision tree is an oblique tree. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-10, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Goldman et al. (US 8725661 B1, hereinafter "Goldman") and Rastogi et al. (US 6247016B1, hereinafter "Rastogi").

Regarding Claim 1
Norouzi discloses: A computer-implemented method for learning a decision tree to optimize classification accuracy, the method comprising: 
inputting an initial decision tree having a binary split at each node ([Para 0038] “FIG. 2 is a schematic diagram of a non-greedy machine learning engine 200 used to train random decision trees or DAGs. The non-greedy machine learning engine 200 takes as input an initial random decision tree or DAG 202 created using a greedy process.” [Para 0031] “An example of a directed acyclic graph is a binary tree where some of the internal nodes are merged together.” [Para 0035] “The binary code is a vector having one binary element per split node, the binary elements representing binary test outcomes at split nodes given a training example.”); 
inputting an initial data training set ([Para 0040 and Fig 2 (204)] “The non-greedy machine learning engine 200 also takes as input a plurality of training examples 204.”); 
for each node i of the decision tree: 
if the node is a leaf, assigning a label to the leaf based at least in part on a majority label of training points that reach the leaf ([Para 0026] “At a split node the image element proceeds to the next level of the tree down a branch chosen according to the results of the decision. During training, parameter values are learnt for use at the split nodes and data is accumulated at the leaf nodes. For example, distributions of labeled image elements are accumulated at the leaf nodes.”), and if the node is a decision node, updating parameters of the node's decision function based on solution of a reduced problem ([Para 0047] “As mentioned above, an objective function is defined to express an aim of searching for split node parameter values and leaf node parameter values of the random decision tree or DAG which best process the training examples according to the particular task.”):
                
                    
                        
                            E
                        
                        
                            i
                        
                    
                    
                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                n
                                ϵ
                                c
                                a
                                r
                                e
                                 
                                s
                                e
                                t
                            
                        
                        
                            L
                            (
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    n
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            ;
                             
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            )
                            )
                        
                    
                
            
Where                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            ∙
                            ;
                             
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            )
                        
                     is the decision function of the node i,                         
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    n
                                
                            
                            ε
                             
                            (
                            l
                            e
                            f
                            t
                            ,
                             
                            r
                            i
                            g
                            h
                            t
                            )
                        
                     is a child that leads to the correct classification for                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     under i’s current subtree, ([Para 0047] “the objective function may be formulated as an expected loss as follows:                         
                            L
                             
                            
                                
                                    W
                                    ,
                                     
                                    θ
                                    ,
                                     
                                    D
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        (
                                        x
                                        ,
                                        y
                                        )
                                        ϵ
                                        D
                                    
                                
                                
                                    l
                                    (
                                    T
                                    
                                        
                                            x
                                            ;
                                            W
                                            ,
                                            θ
                                        
                                    
                                    ,
                                    y
                                    )
                                
                            
                        
                    ”[Para 0048-0049] “Which may be expressed in words as, an expected loss L of a decision tree (or DAG)'s parameters W, Θ, given a set of training examples D is equal to the sum over the pairs of examples and ground truth labels (x, y) in the training set D of the discrepancy between a vector predicted by the decision tree or DAG and the corresponding ground truth label y. The discrepancy is computed by the function l. The vector predicted by the tree or DAG when given example x is the result of the function T...” Examiner reads T as the decision function and the loss function for y as evaluating the correct classification for x.);
iterating over all nodes of the decision tree until the parameters change less than a set tolerance or a number of iterations reaches a set limit ([Para 0056-0062 and Fig 4] [Para 0060] “The solution is used to update the parameter estimates at step 408. If convergence is reached 410 the process ends 412; otherwise the iteration continues from step 400.” [Para 0062] “Where stochastic subgradient descent is used, after each subgradient update, W (the split node parameters) is projected back into the feasible set. The CCCP is guaranteed to converge to a local optimum or a saddle point.” Examiner reads the point of convergence (e.g. local optimum) as a tolerance/limit reached.); and using the resulting tree on a client system to classify input from target data ([Para 0042] “The new trained decision tree or DAG may be stored and used in place of the initial tree or DAG 202 for carrying out regression, classification or density estimation tasks.”).
Norouzi does not explicitly discloses: L is the 0/1 loss.
However, Goldman discloses in the same field of endeavor: L is the 0/1 loss ([Col 4 line58-61] “Efficient tree growing algorithms may be derived for a variety of loss functions, including some non convex losses such as the difference of hinge functions, which may provide a tighter bound to the 0-1 loss.”[Col 11 line 16-18] “One reason to consider the hinge loss and/or the difference of hinge loss is that these both better approximate the 0-1 loss, and as Such should be more robust to classification errors.”);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman. Doing so a prediction tree is learned by performing a penalized empirical risk minimization task (Abstract, Goldman).
Norouzi in view of Goldman does not explicitly disclose: where, for each iteration, a set of nodes at the same depth level are processed; pruning a resulting tree to remove dead branches and pure subtrees;
However, Rastogi discloses in the same field of endeavor: where, for each iteration, a set of nodes at the same depth level are processed ([Col 3 line 40-45] “The tree is built breadth-first by recursively partitioning the data until each partition is pure, that is, until the classes of all records in the node are identical.” [Col 14 line 40-45] “building a decision tree from the pre-sorted records, attribute lists, and class list, using a breadth-first process, the decision tree having a root node, a plurality of interior nodes, and a plurality of leaf nodes, the breadth first process being such that the nodes of a same depth from the root node are formed in parallel;”); pruning a resulting tree to remove dead branches and pure subtrees ([Col 7 line 60-67, Col 8 line 8-10, and Fig 4-5]“The pruning method of the present invention distinguishes among three kinds of leaf nodes. The first kind of leaves are those that still need to be expanded… The two other kinds of leaf nodes consist of those that are either a result of pruning or those that cannot be expanded any further (because they are pure).” [Col 8 line 6-10] “when children of a node N are pruned, all its descendants are removed from the queue maintained in the build procedure-this ensures that they are not expanded by the build procedure.” Examiner reads removing decedents as removing dead branches and subtrees); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi. Doing so can implement a pruning phase to prune nodes of a decision tree (Abstract, Rastogi).

Regarding Claims 12
Norouzi discloses: A computer-implemented method for learning a decision tree to optimize classification accuracy, the method comprising: 
inputting an initial decision tree having a binary split at each node ([Para 0038] “FIG. 2 is a schematic diagram of a non-greedy machine learning engine 200 used to train random decision trees or DAGs. The non-greedy machine learning engine 200 takes as input an initial random decision tree or DAG 202 created using a greedy process.” [Para 0031] “An example of a directed acyclic graph is a binary tree where some of the internal nodes are merged together.” [Para 0035] “The binary code is a vector having one binary element per split node, the binary elements representing binary test outcomes at split nodes given a training example.”); 
inputting an initial data training set ([Para 0040 and Fig 2 (204)] “The non-greedy machine learning engine 200 also takes as input a plurality of training examples 204.”); 
for each node i of the tree: 
if the node is a leaf, assigning a label to the leaf based at least in part on a majority label of training points that reach the leaf ([Para 0026] “At a split node the image element proceeds to the next level of the tree down a branch chosen according to the results of the decision. During training, parameter values are learnt for use at the split nodes and data is accumulated at the leaf nodes. For example, distributions of labeled image elements are accumulated at the leaf nodes.”); and  Page 22Docket No.: 15330.06Customer No.: 112918 
if the node is a decision node, updating parameters of the node's decision function based on solution of a reduced problem ([Para 0047] “As mentioned above, an objective function is defined to express an aim of searching for split node parameter values and leaf node parameter values of the random decision tree or DAG which best process the training examples according to the particular task.”):
                
                    
                        
                            E
                        
                        
                            i
                        
                    
                    
                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                n
                                ϵ
                                c
                                a
                                r
                                e
                                 
                                s
                                e
                                t
                            
                        
                        
                            L
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                -
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                            ;
                                             
                                            
                                                
                                                    θ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            +
                             
                            λ
                            
                                
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    
                
            
Where                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            ∙
                            ;
                             
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            )
                        
                     is the decision function of the node i,                         
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    n
                                
                            
                            ε
                             
                            (
                            l
                            e
                            f
                            t
                            ,
                             
                            r
                            i
                            g
                            h
                            t
                            )
                        
                     is a child that leads to the correct classification for                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     under i’s current subtree, =, and where wi us a weight vector ([Para 0047] “the objective function may be formulated as an expected loss as follows:                         
                            L
                             
                            
                                
                                    W
                                    ,
                                     
                                    θ
                                    ,
                                     
                                    D
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        (
                                        x
                                        ,
                                        y
                                        )
                                        ϵ
                                        D
                                    
                                
                                
                                    l
                                    (
                                    T
                                    
                                        
                                            x
                                            ;
                                            W
                                            ,
                                            θ
                                        
                                    
                                    ,
                                    y
                                    )
                                
                            
                        
                    ”[Para 0048-0049] “Which may be expressed in words as, an expected loss L of a decision tree (or DAG)'s parameters W, Θ, given a set of training examples D is equal to the sum over the pairs of examples and ground truth labels (x, y) in the training set D of the discrepancy between a vector predicted by the decision tree or DAG and the corresponding ground truth label y. The discrepancy is computed by the function l. The vector predicted by the tree or DAG when given example x is the result of the function T...” Examiner reads T as the decision function, W as the weight vector, and the loss function for y as evaluating the correct classification for x.);
iterating over all nodes of the tree until the parameters change less than a set tolerance or a number of iterations reaches a set limit ([Para 0056-0062 and Fig 4] [Para 0060] “The solution is used to update the parameter estimates at step 408. If convergence is reached 410 the process ends 412; otherwise the iteration continues from step 400.” [Para 0062] “Where stochastic subgradient descent is used, after each subgradient update, W (the split node parameters) is projected back into the feasible set. The CCCP is guaranteed to converge to a local optimum or a saddle point.” Examiner reads the point of convergence (e.g. local optimum) as a tolerance/limit reached.); and using the resulting tree on a client system to classify input from target data ([Para 0042] “The new trained decision tree or DAG may be stored and used in place of the initial tree or DAG 202 for carrying out regression, classification or density estimation tasks.”).
Norouzi does not explicitly discloses: L is the 0/1 loss; and λ is a user set hyperparameter with value ≥ 0.
However, Goldman discloses in the same field of endeavor: L is the 0/1 loss ([Col 4 line58-61] “Efficient tree growing algorithms may be derived for a variety of loss functions, including some non convex losses such as the difference of hinge functions, which may provide a tighter bound to the 0-1 loss.”[Col 11 line 16-18] “One reason to consider the hinge loss and/or the difference of hinge loss is that these both better approximate the 0-1 loss, and as Such should be more robust to classification errors.”); and λ is a user set hyperparameter with value ≥ 0 ([Col 5 line 45-57] “where λ(s) is the penalty for the parent of node s. The penalties λ(s) and λ`(s) may be used to encourage small decision trees. In general, the regularization constant λ provides a control for the degree of sparsity of the prediction tree. For example, FIG. 2A shows an example correspondence between λ and tree size according to embodiments of the presently disclosed subject matter. As shown, the tree size may be constrained by selecting an appropriate value of the regularization constant.” Fig 2A discloses λ values ≥ 0, it would be obvious to one of the ordinary skills in the art to have user specify the hyperparameter.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman. Doing so a prediction tree is learned by performing a penalized empirical risk minimization task (Abstract, Goldman).
Norouzi in view of Goldman does not explicitly disclose: where, for each iteration, all nodes at a same depth level are processed in parallel; pruning a resulting tree to remove dead branches and pure subtrees; 
However, Rastogi discloses in the same field of endeavor: where, for each iteration, all nodes at a same depth level are processed in parallel ([Col 3 line 40-45] “The tree is built breadth-first by recursively partitioning the data until each partition is pure, that is, until the classes of all records in the node are identical.” [Col 14 line 40-45] “building a decision tree from the pre-sorted records, attribute lists, and class list, using a breadth-first process, the decision tree having a root node, a plurality of interior nodes, and a plurality of leaf nodes, the breadth first process being such that the nodes of a same depth from the root node are formed in parallel;”); pruning a resulting tree to remove dead branches and pure subtrees ([Col 7 line 60-67, Col 8 line 8-10, and Fig 4-5]“The pruning method of the present invention distinguishes among three kinds of leaf nodes. The first kind of leaves are those that still need to be expanded… The two other kinds of leaf nodes consist of those that are either a result of pruning or those that cannot be expanded any further (because they are pure).” [Col 8 line 6-10] “when children of a node N are pruned, all its descendants are removed from the queue maintained in the build procedure-this ensures that they are not expanded by the build procedure.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi. Doing so can implement a pruning phase to prune nodes of a decision tree (Abstract, Rastogi).

Regarding Claim 2
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where pruning the resulting tree occurs only after a last iteration when the parameters change less than a set tolerance or a number of iterations reaches a set limit ([Col 8 line 17-20, and Fig 4-5], Rastogi  “Applying the pruning algorithm of FIG. 5 at the end of the building phase has the same effect as applying the prior art pruning algorithm and results in the same pruned tree as would have resulted using the prior art pruning algorithm.” Examiner reads the end of the building phase as the set limit.).

Regarding Claim 4
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where the set of nodes at the same depth level are processed in parallel ([Col 14 line 40-45], Rastogi “building a decision tree from the pre-sorted records, attribute lists, and class list, using a breadth-first process, the decision tree having a root node, a plurality of interior nodes, and a plurality of leaf nodes, the breadth first process being such that the nodes of a same depth from the root node are formed in parallel;”).

Regarding Claim 6
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where the parameters of the node's decision function are updated only if the objective function decreases ([Para 0055], Norouzi “The optimizer of FIG. 2 may be used to compute a minimization of the surrogate objective function. Any suitable type of optimization may be used. For example, convex concave procedure, simulated annealing, stochastic gradient descent. Convex concave procedure is a method for minimization of objective functions expressed as a sum of a convex and a concave term.”).

Regarding Claim 7
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where the initial decision tree is an axis-aligned tree ([Para 0043 and Fig 3], Norouzi “One binary latent decision variable for each split node may be stored in a vector referred to herein as a binary latent decision vector. Each entry in the vector represents a decision made at a split node when that split node is presented with a given example. So for a given example there is a single binary latent decision vector having one entry for each split node, each entry being +1 or -1 to represent whether the decision at the split node will be to send the example to the right (+1) child node or left (-1) child node when the given example is examined at that split node.” Examiner reads the split nodes and tree shown in Fig 3 as axis aligned.).

Regarding Claim 8
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where iterating over all nodes of the tree continues until the parameters change less than a set tolerance ([Para 0056-0062 and Fig 4] [Para 0060], Norouzi “The solution is used to update the parameter estimates at step 408. If convergence is reached 410 the process ends 412; otherwise the iteration continues from step 400.” [Para 0062] “Where stochastic subgradient descent is used, after each subgradient update, W (the split node parameters) is projected back into the feasible set. The CCCP is guaranteed to converge to a local optimum or a saddle point.” Examiner reads the point of convergence (e.g. local optimum) as a tolerance reached.).

Regarding Claim 9
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where iterating over all nodes of the tree continues until a number of iterations reaches a set limit. ([Para 0056-0062 and Fig 4] [Para 0060], Norouzi “The solution is used to update the parameter estimates at step 408. If convergence is reached 410 the process ends 412; otherwise the iteration continues from step 400.” [Para 0062] “Where stochastic subgradient descent is used, after each subgradient update, W (the split node parameters) is projected back into the feasible set. The CCCP is guaranteed to converge to a local optimum or a saddle point.” Examiner reads the point of convergence (e.g. local optimum) as a limit reached.)

Regarding Clam 10 
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, where the initial decision tree is not complete ([Para 0042], Norouzi “The non-greedy machine learning engine produces as output, values of split node parameters 212 and leaf node parameters 214 to be used in a new trained decision tree or DAG 216. The new trained decision tree or DAG may be stored and used in place of the initial tree or DAG 202 for carrying out regression, classification or density estimation tasks.” Examiner reads the initial tree as not being trained (i.e. complete).).

Regarding Claim 13
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 12, where pruning the resulting tree occurs only after a last iteration when the parameters change less than a set tolerance or a number of iterations reaches a set limit ([Col 8 line 17-20, and Fig 4-5], Rastogi  “Applying the pruning algorithm of FIG. 5 at the end of the building phase has the same effect as applying the prior art pruning algorithm and results in the same pruned tree as would have resulted using the prior art pruning algorithm.” Examiner reads the end of the building phase as the set limit.).

Regarding Claim 17
Norouzi in view of Goldman and Rastogi discloses: The computer implemented method of claim 12, where the parameters of the node's decision function are updated only if the objective function decreases ([Para 0055], Norouzi “The optimizer of FIG. 2 may be used to compute a minimization of the surrogate objective function. Any suitable type of optimization may be used. For example, convex concave procedure, simulated annealing, stochastic gradient descent. Convex concave procedure is a method for minimization of objective functions expressed as a sum of a convex and a concave term.”).

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Goldman et al. (US 8725661 B1, hereinafter "Goldman"), Rastogi et al. (US 6247016B1, hereinafter "Rastogi"), and Kruse et al. ("Test Sequence Generation from Classification Trees", hereinafter "Kruse").

Regarding Claim 3
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, 
Norouzi in view of Goldman and Rastogi does not explicitly discloses: 
However, Kruse discloses in the same field of endeavor: where each iteration is performed in reverse breadth-first search (BFS) order ([Page 544 right col section: Second path] “The approach is rather simple here. For all coverage agents we get all not yet covered items. We apply a reverse breadth first search for paths from this item to possible start states (Line 3). If a valid path is found, it is added to the result set (Line 5). If there is no valid path, the item is not reachable and is dropped (Line 7).”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi with the method for generating classification trees taught by Kruse. Doing so can apply reverse breadth-first search (Page 544, Kruse).

Regarding Claim 15
Norouzi in view of Goldman, Rastogi, and Kruse discloses: The computer-implemented method of claim 12, where each iteration is performed in reverse breadth-first search (BFS) order ([Page 544 right col section: Second path], Kruse “The approach is rather simple here. For all coverage agents we get all not yet covered items. We apply a reverse breadth first search for paths from this item to possible start states (Line 3). If a valid path is found, it is added to the result set (Line 5). If there is no valid path, the item is not reachable and is dropped (Line 7).”).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Goldman et al. (US 8725661 B1, hereinafter "Goldman"), Rastogi et al. (US 6247016B1, hereinafter "Rastogi"), and Iyengar et al. (US 6385607 B1, hereinafter "Iyengar").

Regarding Claim 5
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, a penalty λIIwiII is added to the reduced problem for every decision node processed in the tree ([Col 5 line 45-57], Goldman “where λ(s) is the penalty for the parent of node s. The penalties λ(s) and λ`(s) may be used to encourage small decision trees. In general, the regularization constant λ provides a control for the degree of sparsity of the prediction tree.).
Norouzi in view of Goldman and Rastogi does not explicitly discloses: where the initial decision tree is an oblique tree.
However, Iyengar discloses in the same field of endeavor: where the initial decision tree is an oblique tree ([Col 7 line 54-56 and Fig 5] “The resulting regression tree using these oblique hyperplanes has five leaf nodes which result in five corresponding regions in FIG. 5”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar. Doing so can generate a regression tree using Oblique hyperplanes (Abstract, Iyengar).

Regarding Claim 14
Norouzi in view of Goldman, Rastogi, and Iyengar discloses: The computer-implemented method of claim 12, where the initial decision tree is an oblique tree [Col 7 line 54-56 and Fig 5] Iyengar “The resulting regression tree using these oblique hyperplanes has five leaf nodes which result in five corresponding regions in FIG. 5”).

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Goldman et al. (US 8725661 B1, hereinafter "Goldman"), Rastogi et al. (US 6247016B1, hereinafter "Rastogi"), and Shotton et al. (US 2015/0134576, hereinafter "Shotton").

Regarding Claim 11
Norouzi in view of Goldman and Rastogi discloses: The computer-implemented method of claim 1, 
Norouzi in view of Goldman and Rastogi does not explicitly discloses: where the initial decision tree has random parameter values in the nodes.
However, Shotton discloses in the same field of endeavor: where the initial decision tree has random parameter values in the nodes ([0047] “The DAG training engine generates 508 random sets of split function parameters for the parent nodes. These are used to select split function parameter values from during an optimization process as described below.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi with the method for training a directed acyclic graphs taught by Shotton. Doing so can Generate random sets of split function parameters (Para 0047, Shotton).

Regarding Claim 16
Norouzi in view of Goldman, Rastogi, and Shotton discloses: The computer-implemented method of claim 12, where the initial decision tree has random parameter values in the nodes ([0047] Shotton “The DAG training engine generates 508 random sets of split function parameters for the parent nodes. These are used to select split function parameter values from during an optimization process as described below.”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Iyengar et al. (US 6385607 B1, hereinafter "Iyengar"), Goldman et al. (US 8725661 B1, hereinafter "Goldman"), Rastogi et al. (US 6247016B1, hereinafter "Rastogi") and Tanaka et al. (US 2020/0050963 A1, hereinafter "Tanaka").

Regarding Claim 18
Norouzi discloses: A computer-implemented method for learning a sparse decision tree to optimize classification accuracy and sparsity, the method comprising:  Page 23Docket No.: 15330.06Customer No.: 112918 
inputting an initial binary decision tree ([Para 0038] “FIG. 2 is a schematic diagram of a non-greedy machine learning engine 200 used to train random decision trees or DAGs. The non-greedy machine learning engine 200 takes as input an initial random decision tree or DAG 202 created using a greedy process.” [Para 0031] “An example of a directed acyclic graph is a binary tree where some of the internal nodes are merged together.” [Para 0035] “The binary code is a vector having one binary element per split node, the binary elements representing binary test outcomes at split nodes given a training example.”); 
inputting an initial data training set ([Para 0040 and Fig 2 (204)] “The non-greedy machine learning engine 200 also takes as input a plurality of training examples 204.”); 
for each node i of the tree: 
if the node is a leaf, assigning a label to the leaf based at least in part on a majority label of training points that reach the leaf ([Para 0026] “At a split node the image element proceeds to the next level of the tree down a branch chosen according to the results of the decision. During training, parameter values are learnt for use at the split nodes and data is accumulated at the leaf nodes. For example, distributions of labeled image elements are accumulated at the leaf nodes.”), and 
if the node is a decision node, updating parameters of the node's decision function based on solution of a reduced problem:
                
                    
                        
                            E
                        
                        
                            i
                        
                    
                    
                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                n
                                ϵ
                                c
                                a
                                r
                                e
                                 
                                s
                                e
                                t
                            
                        
                        
                            L
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                -
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                            ;
                                             
                                            
                                                
                                                    θ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            +
                             
                            λ
                            
                                
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    
                
            
Where                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            ∙
                            ;
                             
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            )
                        
                     is the decision function of the node i,                         
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    n
                                
                            
                            ε
                             
                            (
                            l
                            e
                            f
                            t
                            ,
                             
                            r
                            i
                            g
                            h
                            t
                            )
                        
                     is a child that leads to the correct classification for                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     under i’s current subtree, and where wi us a weight vector ([Para 0047] “the objective function may be formulated as an expected loss as follows:                         
                            L
                             
                            
                                
                                    W
                                    ,
                                     
                                    θ
                                    ,
                                     
                                    D
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        (
                                        x
                                        ,
                                        y
                                        )
                                        ϵ
                                        D
                                    
                                
                                
                                    l
                                    (
                                    T
                                    
                                        
                                            x
                                            ;
                                            W
                                            ,
                                            θ
                                        
                                    
                                    ,
                                    y
                                    )
                                
                            
                        
                    ”[Para 0048-0049] “Which may be expressed in words as, an expected loss L of a decision tree (or DAG)'s parameters W, Θ, given a set of training examples D is equal to the sum over the pairs of examples and ground truth labels (x, y) in the training set D of the discrepancy between a vector predicted by the decision tree or DAG and the corresponding ground truth label y. The discrepancy is computed by the function l. The vector predicted by the tree or DAG when given example x is the result of the function T...” Examiner reads T as the decision function, W as the weight vector, and the loss function for y as evaluating the correct classification for x.);
iterating over all nodes of the tree until the parameters change less than a set tolerance or a number of iterations reaches a set limit ([Para 0056-0062 and Fig 4] [Para 0060] “The solution is used to update the parameter estimates at step 408. If convergence is reached 410 the process ends 412; otherwise the iteration continues from step 400.” [Para 0062] “Where stochastic subgradient descent is used, after each subgradient update, W (the split node parameters) is projected back into the feasible set. The CCCP is guaranteed to converge to a local optimum or a saddle point.” Examiner reads the point of convergence (e.g. local optimum) as a tolerance/limit reached.); choosing a best tree from the new resulting trees based on the accuracy and sparsity of each of the new resulting trees ([Para 0042 and Fig 2] “The non-greedy machine learning engine produces as output, values of split node parameters 212 and leaf node parameters 214 to be used in a new trained decision tree or DAG 216.” [Para 0049-0051] discloses an objective function that evaluates the accuracy and sparsity when choosing the best parameters for the resulting tree.); and using the best tree on a client system to make predictions from target data ([Para 0042] “The new trained decision tree or DAG may be stored and used in place of the initial tree or DAG 202 for carrying out regression, classification or density estimation tasks.”).
Norouzi does not explicitly discloses: decision tree having oblique nodes;
However, Iyengar discloses in the same field of endeavor: decision tree having oblique nodes ([Col 7 line 54-56 and Fig 5] “The resulting regression tree using these oblique hyperplanes has five leaf nodes which result in five corresponding regions in FIG. 5”);
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar. Doing so can generate a regression tree using Oblique hyperplanes (Abstract, Iyengar).
Norouzi in view of Iyengar does not explicitly discloses: L is the 0/1 loss, and λ is a user set hyperparameter with value ≥ 0, set at an initial value.
However, Goldman discloses in the same field of endeavor: L is the 0/1 loss ([Col 4 line58-61] “Efficient tree growing algorithms may be derived for a variety of loss functions, including some non convex losses such as the difference of hinge functions, which may provide a tighter bound to the 0-1 loss.”[Col 11 line 16-18] “One reason to consider the hinge loss and/or the difference of hinge loss is that these both better approximate the 0-1 loss, and as Such should be more robust to classification errors.”), and λ is a user set hyperparameter with value ≥ 0, set at an initial value ([Col 5 line 45-57] “where λ(s) is the penalty for the parent of node s. The penalties λ(s) and λ`(s) may be used to encourage small decision trees. In general, the regularization constant λ provides a control for the degree of sparsity of the prediction tree. For example, FIG. 2A shows an example correspondence between λ and tree size according to embodiments of the presently disclosed subject matter. As shown, the tree size may be constrained by selecting an appropriate value of the regularization constant.” Fig 2A discloses λ values ≥ 0, Fig 11 discloses user input.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar with the method for Self-terminating Predicating Trees taught by Goldman. Doing so a prediction tree is learned by performing a penalized empirical risk minimization task (Abstract, Goldman).
Norouzi in view of Iyengar and Goldman does not explicitly disclose: where, for each iteration, all nodes at the same depth level are processed in parallel; pruning a resulting tree to remove dead branches and pure subtrees; 
However, Rastogi discloses in the same field of endeavor: where, for each iteration, all nodes at the same depth level are processed in parallel ([Col 3 line 40-45] “The tree is built breadth-first by recursively partitioning the data until each partition is pure, that is, until the classes of all records in the node are identical.” [Col 14 line 40-45] “building a decision tree from the pre-sorted records, attribute lists, and class list, using a breadth-first process, the decision tree having a root node, a plurality of interior nodes, and a plurality of leaf nodes, the breadth first process being such that the nodes of a same depth from the root node are formed in parallel;”); pruning a resulting tree to remove dead branches and pure subtrees ([Col 7 line 60-67, Col 8 line 8-10, and Fig 4-5]“The pruning method of the present invention distinguishes among three kinds of leaf nodes. The first kind of leaves are those that still need to be expanded… The two other kinds of leaf nodes consist of those that are either a result of pruning or those that cannot be expanded any further (because they are pure).” [Col 8 line 6-10] “when children of a node N are pruned, all its descendants are removed from the queue maintained in the build procedure-this ensures that they are not expanded by the build procedure.”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi. Doing so can implement a pruning phase to prune nodes of a decision tree (Abstract, Rastogi).
Norouzi in view of Iyengar, Goldman, and Rastogi does not explicitly disclose: repeating the above steps of the computer-implemented method, where the initial binary decision tree input is a previous tree and each repeat has a user-chosen value of λ larger than a previous λ value to produce new resulting trees.
However, Tanaka discloses in the same field of endeavor:  repeating the above steps of the computer-implemented method, where the initial binary decision tree input is a previous tree and each repeat has a user-chosen value of λ larger than a previous λ value to produce new resulting trees ([Para 0086 and equation 1] “objective function obj(θ) including a loss function L(θ) representing a degree of fitting with respect to learning data and a regularization term [Symbol font/0x57](θ) representing complexity of a learned model using some kind of scale as represented by the following expression (1).”[Para 0089 and equation 5] “In this case, λ is a hyperparameter representing weight of regularization”) [Para 0091] “Accordingly, it can be found that a final output is obtained by adding up outputs of the respective decision trees in the GBDT similarly to the RF and the like. The parameter 0 is represented as 6 = {f1, f2, ... fx}. According to the above description, the objective function of the GBDT is represented by the following expression (7).” Para 0531 discloses MATLAB for specifying parameters and performing GBDT.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi with the learning method taught by Tanaka. Doing so can calculate a cumulative sum of gradient information (Abstract, Tanaka).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Iyengar et al. (US 6385607 B1, hereinafter "Iyengar"), Goldman et al. (US 8725661 B1, hereinafter "Goldman"), Rastogi et al. (US 6247016B1, hereinafter "Rastogi") and Tanaka et al. (US 2020/0050963 A1, hereinafter "Tanaka").

Regarding Claim 19
Norouzi in view of Iyengar, Goldman, Rastogi, and Tanaka discloses: The computer-implemented method of claim 18,
Norouzi in view of Iyengar, Goldman, Rastogi, and Tanaka does not explicitly discloses: where each iteration is performed in reverse breadth-first search (BFS) order
However, Kruse discloses in the same field of endeavor: where each iteration is performed in reverse breadth-first search (BFS) order ([Page 544 right col section: Second path] “The approach is rather simple here. For all coverage agents we get all not yet covered items. We apply a reverse breadth first search for paths from this item to possible start states (Line 3). If a valid path is found, it is added to the result set (Line 5). If there is no valid path, the item is not reachable and is dropped (Line 7).”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi with the learning method taught by Tanaka with the method for generating classification trees taught by Kruse. Doing so can apply reverse breadth-first search (Page 544, Kruse).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi et al. (US 20150302317 A1, hereinafter "Norouzi ") in view of Iyengar et al. (US 6385607 B1, hereinafter "Iyengar"), Goldman et al. (US 8725661 B1, hereinafter "Goldman"), Rastogi et al. (US 6247016B1, hereinafter "Rastogi") and and Shotton et al. (US 2015/0134576, hereinafter "Shotton").

Regarding Claim 20
Norouzi in view of Iyengar, Goldman, Rastogi, and Tanaka discloses: The computer-implemented method of claim 18, 
Norouzi in view of Iyengar, Goldman, Rastogi, and Tanaka does not explicitly discloses: where the initial decision tree has random parameter values in the nodes.
However, Shotton discloses in the same field of endeavor: where the initial decision tree has random parameter values in the nodes ([0047] “The DAG training engine generates 508 random sets of split function parameters for the parent nodes. These are used to select split function parameter values from during an optimization process as described below.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Non-Greedy Machine Learning taught by Norouzi with the method for Generating Regression Trees with Oblique Hyperplanes taught by Iyengar with the method for Self-terminating Predicating Trees taught by Goldman with the method for Building/Pruning a Decision tree taught by Rastogi with the learning method taught by Tanaka with the method for training a directed acyclic graphs taught by Shotton. Doing so can Generate random sets of split function parameters (Para 0047, Shotton).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nowozin et al. (US 20140122381, hereinafter "Nowozin") also describes a training method for decision trees (para 0039 and Fig 3, Nowozin).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127